 1   TIM BYRON (SBN 277569)
     tbyron@byronraphael.com
 2   BYRON RAPHAEL LLP
     100 Pine Street, Suite 1250
 3   San Francisco, CA 94111
     Telephone: (415) 839-8500
 4   Facsimile: (213) 377-5771
 5   JORDAN RAPHAEL (SBN 252344)
     jraphael@byronraphael.com
 6   BYRON RAPHAEL LLP
     1055 West 7th Street, Suite 3300
 7   Los Angeles, CA 90017
     Telephone: (213) 291-9800
 8   Facsimile: (213) 377-5771
 9
     Attorneys for Plaintiff
10   PAUL CHEEVER
11
12                       UNITED STATES DISTRICT COURT
13                    NORTHERN DISTRICT OF CALIFORNIA
14
15   PAUL CHEEVER,                      Case No. 3:18-cv-6715 JST
16                      Plaintiff,       STIPULATED REQUEST FOR
                                         ORDER CONTINUING
17         v.                            HEARING ON DEFENDANTS’
                                         MOTION (ECF NO. 14) AND
18   HUAWEI DEVICE USA, INC., and        [PROPOSED] ORDER
     HUAWEI TECHNOLOGIES, CO.,
19   LTD.,
20                      Defendants.
21
22
23
24
25
26
27
28
                                               STIPULATED REQUEST FOR ORDER
                                                        CONTINUING HEARING
 1         Pursuant to Civil L.R. 6-2, this stipulation is made by and between Plaintiff
 2   Paul Cheever (“Plaintiff”) and Defendants Huawei Device USA, Inc. (“Huawei
 3   Device”) and Huawei Technologies, Co., Ltd. (“Huawei Technologies”)
 4   (collectively, “Defendants”). The parties stipulate to and respectfully request that
 5   the Court continue the hearing on Defendants’ Motion to Dismiss, Motion to Strike,
 6   and Motion for a More Definite Statement (ECF No. 14) from its current date of
 7   April 25, 2019 to May 16, 2019 or another date convenient for the Court. This
 8   stipulation is made on the following facts:
 9         1.     This action commenced on November 5, 2018, when Plaintiff filed his
10   Complaint. ECF No. 1.
11         2.     On December 12, 2018, Huawei Device was served with the
12   Complaint and Summons. ECF No. 11. On December 19, 2018, Huawei
13   Technologies agreed to waive service of the Complaint and Summons (see ECF
14   No. 10), and Plaintiff agreed to stipulate to continue the deadline for both
15   Defendants to respond to the Complaint to March 19, 2019 (ECF No. 12).
16         3.     On March 19, 2019—Defendants’ deadline to respond to the
17   Complaint—Defendants filed a Motion to Dismiss, Motion to Strike, and a Motion
18   for a More Definite Statement with a noticed hearing date of April 25, 2019. ECF
19   No. 14.
20         4.     Plaintiff’s counsel currently plans to be out of the area on this hearing
21   date; several weeks before Defendants filed their Motion, he purchased non-
22   refundable plane tickets for a vacation for him and his family that week.
23         5.     The parties seek to continue the hearing date to May 16, 2019 in view
24   of the undersigned’s conflict. The date is the next civil law-and-motion day that
25   appears to work for both the Court and Defendants’ counsel—the Court is
26   unavailable on May 2, 2019 according to its online calendar, and Defendants’
27   counsel has informed Plaintiff’s counsel that he will be traveling on May 9, 2019.
28         6.     This stipulated request will not alter the briefing schedule for
                                                            STIPULATED REQUEST FOR ORDER
                                              -1-                    CONTINUING HEARING
 1   Defendants’ Motion or any other deadlines in this case; it is the second request by a
 2   party to change a deadline in this action (see ECF No. 13).
 3         WHEREFORE, for the convenience of the Court and the parties, the parties
 4   respectfully request the hearing on Defendants’ Motion be continued from April 25,
 5   2019 to May 16, 2019 or another date convenient for the Court.
 6         Pursuant to L. R. 6-2, the undersigned certifies under penalty of perjury that
 7   the foregoing statements are true and correct. Pursuant to Civil L.R. 5.1(i)(3), the
 8   undersigned attests that concurrence in the filing of this document has been
 9   obtained from Defendants.
10
11
12         IT IS SO STIPULATED.
13
14
15   Dated: March 22, 2019                  BYRON RAPHAEL LLP
16
17                                          By: /s/ Tim Byron
18                                            TIM BYRON

19                                          TIM BYRON (SBN 277569)
20                                          tbyron@byronraphael.com
                                            BYRON RAPHAEL LLP
21                                          100 Pine Street, Suite 1250
                                            San Francisco, CA 94111
22                                          Telephone: (415) 839-8500
                                            Facsimile: (213) 377-5771
23
24
25
26
27
28
                                                           STIPULATED REQUEST FOR ORDER
                                             -2-                    CONTINUING HEARING
 1                              [PROPOSED] ORDER
 2         Good cause appearing, the parties’ stipulated request is GRANTED. The
 3   hearing on Defendants’ Motion (ECF No. 14) is continued to May 16, 2019.
 4
 5         IT IS SO ORDERED.
 6
 7   DATE:     March 25, 2019
                      ____________       ________________________________
                                         Judge Jon S. Tigar
 8                                       U.S. District Court Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       STIPULATED REQUEST FOR ORDER
                                          -3-                   CONTINUING HEARING
